Citation Nr: 1723156	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include fused vertebrae and arthritis.

2.  Entitlement to service connection for loss of use of the right foot (claimed as loss of mobility).

3.  Entitlement to service connection for complex regional pain syndrome.

4.  Entitlement to special monthly compensation based on aid and attendance.

5.  Entitlement to restoration of a 50 percent disability rating for the unspecified trauma and stressor related disorder (previously rated as posttraumatic stress disorder), effective August 17, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970, and from February 1986 to August 1997. 

The cervical spine claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

In August 2010, the Board remanded the cervical spine matter to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a hearing as he requested.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  The claim was then remanded by the Board in July 2012, May 2013, and May 2014 to the AOJ for necessary development.  In August 2015, the appeal was returned to the Board and the Board denied the issue of entitlement to service connection for a cervical spine disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 memorandum decision, the Court vacated the Board's August 2015 denial and remanded the claim to the Board for appropriate action.  The issue is now before the Board again.

Following the most recent readjudication of the cervical spine appeal by the AOJ in the May 2015 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in May 2017.  38 C.F.R. §§ 20.800, 20.1304 (2016).

The restoration claim comes before the Board on appeal from an October 2015 rating decision by the RO in St. Paul, Minnesota, which reduced the service-connected unspecified trauma and stressor related disorder from 50 percent to 30 percent, effective August 17, 2015.  The RO in Houston, Texas, currently has jurisdiction over the claim.

The right foot, complex regional pain syndrome, and special monthly compensation claims come before the Board on appeal from a May 2016 rating decision by the RO in Houston, Texas, which denied the benefits sought on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Neck

In a December 2016 memorandum decision, the Court vacated the Board's August 2015 denial of the cervical spine issue and remanded the claim to the Board for appropriate action.  The Court found the January 2015 VA examination to be inadequate.  In particular, the Court pointed out that as support for the negative nexus medical opinion, the VA examiner reasoned that the Veteran was asymptomatic until the age of 64.  However, in the same report, the VA examiner noted that the Veteran had symptoms of pain in his neck at age 42.  The Court found the Board provided an inadequate statement of reasons and bases for not returning the January 2015 VA examination for clarification.  Accordingly, remand is necessary for a VA addendum opinion on the cervical spine issue .




Remaining Issues

In an October 2015 rating decision, the RO reduced the Veteran's service-connected unspecified trauma and stressor related disorder from 50 percent to 30 percent, effective August 17, 2015.  The Veteran filed a Notice of Disagreement (NOD) in November 2015, appealing the reduction of his disability rating and requesting that the 50 percent rating be reinstated.  In a May 2016 rating decision, the RO denied the Veteran's claims for service connection for the right foot and complex regional pain syndrome, and denied entitlement to special monthly compensation based on aid and attendance.  The Veteran filed a NOD in June 2016, appealing these denials.  The RO has not yet issued a Statement of the Case (SOC) on these issues.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a SOC concerning the claims of:  (a) entitlement to service connection for loss of use of the right foot (claimed as loss of mobility); (b) entitlement to service connection for complex regional pain syndrome; (c) entitlement to special monthly compensation based on aid and attendance; and, (d) entitlement to restoration of a 50 percent disability rating for the unspecified trauma and stressor related disorder (previously rated as posttraumatic stress disorder), effective August 17, 2015.  The issues should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

2.  Return the claims folder to the examiner who performed the January 2015 VA examination, or a suitable substitute.  The examiner must review the claims folder, to include any pertinent medical records contained in any electronic repository for claims files.  Based on the review, the examiner is asked to provide the following information: 

Regarding the congenital cervical fusion noted in the December 2012 examination and described as stationary and thus a congenital or development defect in June 2013, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the cervical spine?  Please provide a complete explanation for the opinion.

In particular, the examiner must clarify his statements in the January 2015 examination report in which he reasoned that the Veteran was asymptomatic until the age of 64.  However, in the same report, the VA examiner noted that the Veteran had symptoms of pain in his neck at age 42.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If the cervical spine disorder claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




